DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-6 in the reply filed on 12/2/22 is acknowledged.  The traversal is on the ground(s) that the species restriction is improper.  Applicant’s arguments for the species restriction only is persuasive and claims 1-6, in their entirety, have been examined.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/2/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Chen et al. (WO 2014/036106).
Chen discloses a film structure (and a process for producing the film) comprising:  (a) at least one functionalized film layer, wherein the at least one functionalized film layer comprises a polar-reactive group polyolefin layer (paragraphs [0006 – 0007], [0059 – 0060], [00104 – 00120]) used as an internal lamination layer in the film structure (paragraphs [0079 – 0080]); and (b) a lamination adhesive composition present on, and in contact with, a least a portion of a surface of the internal layer (paragraphs [0006 – 0007], [0047], [00121 – 00130]).
Chen does no specifically disclose the limitation, “wherein the chemical resistance value of the lamination adhesive composition is a bond strength sufficient for the laminate to withstand a measured adhesion force of at least 200 g-f/in.”  However, said limitation is inherent in Chen since Chen discloses the same film structure and materials, as discussed above.
Chen also discloses  wherein the at least one functionalized film layer is a monolayer (paragraphs [0006 – 0007]), wherein the at least one functionalized film layer comprises a multilayer of two or more layers, wherein at least one of the two or more layers is an internal layer of a polar-reactive group polyolefin layer, and at least one of the two or more layers is an external layer (paragraphs [0006 – 0007], [0043], [0049], [0055 – 0056]), wherein the polar active group polyolefin layer is selected from the group consisting of a grafted ethylene polar copolymer; a physical blend of a non-polar polyethylene and a grafted ethylene polar copolymer; a physical blend of an ethylene vinyl acetate polar copolymer and a grafted ethylene polar copolymer; and a physical blend of a grafted ethylene ethyl acrylate polar copolymer and a grafted ethylene polar copolymer (paragraphs [0006 – 0007], [0059 – 0060], [00104 – 00120]), wherein the lamination adhesive composition is a general-purpose mono-component adhesive having predominantly isocyanate groups (paragraph [0047], [00121 – 00130]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2014/036106).
Chen discloses a film structure (and a process for producing the film) comprising:  (a) at least one functionalized film layer, wherein the at least one functionalized film layer comprises a polar-reactive group polyolefin layer (paragraphs [0006 – 0007], [0059 – 0060], [00104 – 00120]) used as an internal lamination layer in the film structure (paragraphs [0079 – 0080]); and (b) a lamination adhesive composition present on, and in contact with, a least a portion of a surface of the internal layer (paragraphs [0006 – 0007], [0047], [00121 – 00130]).
Chen does no specifically disclose the limitation, “wherein the chemical resistance value of the lamination adhesive composition is a bond strength sufficient for the laminate to withstand a measured adhesion force of at least 200 g-f/in.”  However, said limitation is necessarily present in Chen since Chen discloses the same film structure and materials, as discussed above.  It would have been obvious to one of ordinary skill in the art to have provided applicant’s recited adhesion force in order to improve chemical resistance and/or inter layer adhesion.
Chen also discloses  wherein the at least one functionalized film layer is a monolayer (paragraphs [0006 – 0007]), wherein the at least one functionalized film layer comprises a multilayer of two or more layers, wherein at least one of the two or more layers is an internal layer of a polar-reactive group polyolefin layer, and at least one of the two or more layers is an external layer (paragraphs [0006 – 0007], [0043], [0049], [0055 – 0056]), wherein the polar active group polyolefin layer is selected from the group consisting of a grafted ethylene polar copolymer; a physical blend of a non-polar polyethylene and a grafted ethylene polar copolymer; a physical blend of an ethylene vinyl acetate polar copolymer and a grafted ethylene polar copolymer; and a physical blend of a grafted ethylene ethyl acrylate polar copolymer and a grafted ethylene polar copolymer (paragraphs [0006 – 0007], [0059 – 0060], [00104 – 00120]), wherein the lamination adhesive composition is a general-purpose mono-component adhesive having predominantly isocyanate groups (paragraph [0047], [00121 – 00130]).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2014/036106) in view of WO2017119469.
Chen does not specifically disclose a physical blend of an ethylene vinyl acetate polar copolymer and a grafted ethylene polar copolymer.
WO2017119469 discloses a physical blend of an ethylene vinyl acetate polar copolymer and a grafted ethylene polar copolymer bonded to a polyurethane for the purpose of providing improved interlayer adhesion (paragraphs [0006 – 0010], [0026 – 0027], [0032], [0035 - 0036], [0047 – 0049], [0054 – 0055], [0058 – 0060]).
It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a physical blend of an ethylene vinyl acetate polar copolymer and a grafted ethylene polar copolymer in Chen in order to improve inter layer adhesion as taught or suggested by WO2017119469.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
December 10, 2022